The order entered by the circuit court declared the office of Shields vacant. Why? Because, in the opinion of the court, his conduct had disqualified him and under the terms of the Clarksburg charter he, as an official, had ceased to exist. Thereafter the court, in order to allow time to apply for a review, in effect reinstated Shields in the position it had held he could not fill by suspending the operation of its former order for thirty days. To my mind this outcome is entirely inharmonious with viewing a public office as a public trust and with what I think was the plain legislative purpose.
Shields was proceeded against under Code, 6-6-5, 6, 7, the last section containing a provision granting to the body having the power to fill a vacancy, the power to temporarily name a person to discharge the duties of the office vacated pending the period required to elapse before the order of removal becomes final. The water board, however, consisting of three members had then only one remaining member.
When this matter was acted upon by the trial chancellor, if the water board had then had two remaining members, his course would have been plain. It is not to *Page 643 
be supposed that under those circumstances the court would have suspended the effect of its order and in that way have deprived an elective body of the right conferred by Code, 6-6-7, to temporarily fill a vacancy caused by an order of removal. But being confronted by the seeming alternative of leaving it to the one remaining member of the water board to select a person to fill one of the two existing vacancies or, on the other hand, to suspend the effect of the order of removal so that a quorum of the board's membership would remain in office pending an application for review, the trial chancellor took the latter course. In my judgment, the selection of the remaining member, if otherwise qualified, would have acted in a de facto capacity at least until the emergency could be presented to this Court which is vested under Code, 6-6-7, with the power to suspend, pending a final review, the effect of an order of removal. This being purely a statutory proceeding, I do not think it was the legislative purpose to confer upon the same person the power to hold that an incumbent is not eligible to discharge a public trust and thereafter to suspend the effect of his mature judgment. If the appellate court entertained the opinion that the circuit judge had erred, suspending the effect of the order of removal pending an appeal would be entirely consistent. This, I believe, was the legislative purpose clearly expressed and for that reason I respectfully disagree with the majority. *Page 644